      Case 1:14-cv-00581-VEC Document 399 Filed 03/31/21 Page 1 of 4
                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
81,7('67$7(6',675,&7&2857                              DATE FILED: 
6287+(51',675,&72)1(:<25.

6(&85,7,(6$1'(;&+$1*(&200,66,21

                         3ODLQWLII

                         DJDLQVW

/$:5(1&((3(11,,,
$/785$670,&+$(/(:(56
&$0(/27$&48,6,7,2166(&21'$5<
23325781,7,(60$1$*(0(17//&                                        &LY
7+(&$0(/27*5283,17(51$7,21$///&                                 (&)&DVH
DQG
66(&85,21//&

                      'HIHQGDQWV

                           DQG

$%,*+286(),/0$1'3+272*5$3+<
678',2//&

                5HOLHI'HIHQGDQW


              25'(5',5(&7,1*),5675(38%/,&%$1.
 72785129(5)52=(1)81'6,13$57,$/6$7,6)$&7,212)-8'*0(176

       The Plaintiff Securities and Exchange Commission (the “Commission”) having moved

for a turnover order directed to non-party First Republic Bank (“First Republic”) with respect to

certain accounts, and for the release of certain other accounts from the asset freeze imposed and

continued by Orders of this Court issued on January 30, 2014 (Docket Entry 2), July 11, 2014

(Docket Entry 56), October 1, 2018 (Docket Entry 300) and/or March 15, 2020 (Docket Entry

335) (collectively, the “Asset Freeze Orders”), and the Court having considered the papers

submitted on such motion, and it appearing that such an order should be issued, it is hereby:
         Case 1:14-cv-00581-VEC Document 399 Filed 03/31/21 Page 2 of 4




                                                   ,

       25'(5(' that the Commission shall serve a copy of this Order upon First Republic,

Lawrence E. Penn III (“Penn”) (in his capacity as owner of Camelot Acquisitions Secondary

Opportunities GP, LLC (“CASO GP”)), Camelot Group International (“CGI”), Camelot

Acquisitions Secondary Opportunities Management, LLC (“CASO Management”), CM Growth

Capital Partners, L.P. f/k/a Camelot Acquisitions Secondary Opportunities Offshore, LP (“CASO

Offshore”), and a representative of each of the persons who invested in CASO Co-Invest A, LLC

(“CASO Co-Invest”). Service may be made by electronic mail upon the consent of the receiving

party, by overnight delivery service such as United Parcel Service, or by certified mail, return

receipt requested.

                                                  ,,

       )857+(525'(5(' that the account balances turned over pursuant to Sections III,

IV and V of this Order shall be paid to the Commission in three separate payments, each

specifying the judgment to which such payment relates, by one of the following means:

               a. Electronically, wherein the Commission will provide detailed ACH

                     transfer/Fedwire instructions upon request made to (202) 551-7940 and/or

                     Disgorgement-Penalty@sec.gov;

               b. Direct payment from a bank account via Pay.gov through the Commission’s

                     website at http://www.sec.gov/about/offices/ofm.htm; or

               c. By certified check, bank cashier’s check, or United States postal money order,

                     made payable to the “Securities and Exchange Commission” and setting forth

                     the title and civil action number of this action (“SEC v. Penn, et al., 14-cv-

                     0581”) and the name of this Court (“United States District Court, Southern




                                                   2
         Case 1:14-cv-00581-VEC Document 399 Filed 03/31/21 Page 3 of 4




                  District of New York”); and specifying the judgment to which such payment

                  relates. The funds may be hand-delivered or mailed to:

                             Enterprise Services Center
                             Accounts Receivable Branch
                             HQ Bldg., Room 181, AMZ-341
                             6500 South MacArthur Boulevard
                             Oklahoma City, OK 73169

First Republic shall simultaneously transmit photocopies of evidence of payment and case

identifying information to SEC attorneys Karen E. Willenken and Elizabeth R. Goody, by

electronic mail to WillenkenK@sec.gov and GoodyE@sec.gov.

                                              ,,,

       )857+(525'(5(' that within 14 days from receipt of this Order, First Republic

shall turn over to the Commission all funds remaining in CASO Management’s account with

account number ending in 1992. Such payment shall specify that payment is made pursuant to

this Order in satisfaction of the Judgment entered against CASO Management entered on

April 1, 2020.

                                              ,9

       )857+(525'(5(' that within 14 days from receipt of this Order, First Republic

shall turn over to the Commission all funds remaining in CGI’s account with account number

ending in 3170. Such payment shall specify that payment is made pursuant to this Order in

satisfaction of the Judgment entered against CGI on April 1, 2020.

                                               9

       )857+(525'(5(' that within 14 days from receipt of this Order, First Republic

shall turn over to the Commission all funds remaining in the accounts of CASO GP, CASO Co-

Invest and CASO Offshore, with account numbers ending in 1984, 9356 and 6930. Such




                                               3
          Case 1:14-cv-00581-VEC Document 399 Filed 03/31/21 Page 4 of 4




payment shall specify that payment is made pursuant to this Order in satisfaction of the

Judgment entered against Lawrence E. Penn III entered on October 1, 2018.

                                                 9,

       )857+(525'(5(', that by making the payments required by Sections III, IV and

V of this Order, First Republic shall be forever released and discharged from any liability with

respect to such funds to Penn or CGI, or to any person or entity claiming a right in and to such

funds derived from Penn or CGI, and from any liability with respect to such funds as to the

Commission.

                                                9,,

       )857+(525'(5(' that within 21 days from receipt of this Order, First Republic

shall release any restrictions previously imposed, pursuant to the Asset Freeze Orders, on the use

of any accounts in the names of, or controlled or owned by, any of the Defendants, if such

accounts are for credit cards or lines of credit, or have zero or negative balances. First Republic

may restore the account(s) to normal operation or, at its election, close the account(s).

                                               9,,,

       )857+(525'(5(' that this Court shall retain jurisdiction to enforce compliance

with this Order.

 Dated:     0DUFK



                                                 HON.
                                                  ON. VALERIE E. CAPRO
                                                                 CAPRONI
                                                                    R NI
                                                 UNITED STATES DISTRICT JUDGE




                                                  4
